OPINION ON MOTION FOR REHEARING
On Motion for Rehearing, appellant assigns four grounds of error in his pro se brief. Appellant’s pro se brief was not timely filed in this Court. However, in keeping with what other Texas appellate courts have been doing, we will address the arguments presented in the pro se brief.
In his first pro se ground of error, appellant complains that the charge includ*183ed the term “unlawfully” with the phrase "... intentionally or knowingly...” and, thereby, authorized the jury to convict appellant without a finding of a culpable mental state. “Unlawfully” does not describe a mental state, but rather is a eonclusory allegation encompassing the criminal conduct charged. See Reynolds v. State, 547 S.W.2d 590, 591 (Tex.Cr.App.1977); Grice v. State, 635 S.W.2d 890, 893 (Tex.App.— Dallas 1982, d.r. ref’d). Appellant’s first pro se ground of error is overruled.
Appellant next complains that the trial court erred in admitting into evidence state’s exhibit number four containing records of a prior conviction for “breaking and entering.” This ground of error is not supported by the record. The record reflects that State’s exhibit number four was admitted in evidence with instructions that it was not to be presented to the jury. No error is shown.
Appellant’s third pro se ground of error complains that the trial court erred in failing to charge the jury at the punishment stage of the trial on the failure of the defendant (appellant) to testify as not being “a circumstance against him.” The absence of any objection to the charge and appellant’s failure to offer a requested special charge on the failure of the defendant (appellant) to testify in his behalf not only failed to preserve, but also waived the error now claimed. See Manry v. State, 621 S.W.2d 619 (Tex.Cr.App.1981); Jaffrion v. State, 501 S.W.2d 322 (Tex.Cr.App.1973); Handley v. State, 480 S.W.2d 738 (Tex.Cr.App.1972); Tex.Code Crim.Proc.Ann. art(s). 36.14, 36.15 (Vernon Supp.1982-83).
Appellant’s final ground of error contends that the evidence at trial was insufficient to prove “value” of the alleged tangible personal property taken by appellant. This contention is without merit. Mr. Jesus F. Rivera, previously employed by Wal-Mart Discount Stores, testified on direct examination that the price of the subject television set was “almost five hundred dollars.” This was sufficient evidence of value. Appellant’s fourth pro se ground of error is overruled.
The motion for rehearing is overruled.